DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4; 9-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US2018/0080785) in view of Tanizaki et al. (US2017/0350715) in view of Kosseifi et al. (US8762048) and here in after will be referred as Han, Tanizaki and Kosseifi respectively. 

Regarding Claim 1,  Han teaches a method for routing an autonomous vehicle (AV) (Fig 4. Para 0031] Line1-2 FIG. 4 is a flow chart of a method 400 of selecting a navigation route for a vehicle. ”), 
the method comprising: identifying a plurality of routes from a first location to a second location (Para [0031] : “In operation 402, a current location and a destination location can be determined. “);

 identifying, for each of the plurality of routes, a target efficiency value of autonomous driving along a respective route, wherein the target efficiency value is based, at least in part, on characteristics of the respective route (Para [0036] “In operation 408, a cost value for a cost function for each candidate navigation route is determined. Each cost value is based on the cognitive load parameter for the respective candidate navigation route. The cognitive load parameter can be based on at least one of passenger information, infrastructure information, traffic information, or environment information as previously described. Each cost value can also be based on other parameters associated with traditional routing metrics, such as distance parameters related to the total distance of a candidate navigation route and toll parameters related to the presence of toll roads on a candidate navigation route.” Also [0039] : “In operation 410, the method 400 includes selecting the navigation route from the candidate navigation routes based on the cost values for the candidate navigation routes. For example, the candidate navigation route having the lowest cost value for the cost function can be selected. When the candidate navigation route has the lowest cost value based on a low value or a high weight for the cognitive load parameter, it can be classified as a relaxed route. “: Here target efficiency is being interpreted as cognitive load parameter); 


selecting, based on the target efficiency value and 410, the method 400 includes selecting the navigation route from the candidate navigation routes based on the cost values for the candidate navigation routes. For example, the candidate navigation route having the lowest cost value for the cost function can be selected. When the candidate navigation route has the lowest cost value based on a low value or a high weight for the cognitive load parameter, it can be classified as a relaxed route.).  

Han does not expressly teaches the target efficiency value is determined based on a plurality of simulations comprising one or more randomized conditions for the respective route, wherein the one or more randomized conditions comprise at least one of: randomized weather conditions along the respective route, or randomized traffic conditions along the respective route.
determining, in view of historical data for the respective route, a confidence level associated with the target efficiency value; wherein determining the confidence level comprises using one or more randomized conditions for the respective route;  selecting, based on the  associated confidence level for each of the plurality of routes, a first route of the plurality of routes. 

Tanizaki teaches the target efficiency value is determined based on a plurality of simulations comprising one or more randomized conditions for the respective route, wherein the one or more randomized conditions comprise at least one of: randomized weather conditions along the respective route, or randomized traffic conditions along the respective route (Para [0072]-[0076] : “[0072 ] In S13 , the CPU 51 alleviates the correspondence condition , which is a condition for extracting pieces of the probe information , from which the link cost is calculated , to increase the number N of pieces of the probe information to be extracted in order to calculate the link cost of the link to be processed . Specifically , the CPU 51 alleviates one or more of the following conditions ( A ) to ( D ) . 10073 ] ( A ) Travel mode condition [ 0074 ] ( B ) Time classification condition [ 0075 ] ( C ) Date / day - of - the - week classification condition [ 0076 ( D ) Weather classification condition  ) 

Kosseifi teaches determining, in view of historical data for the respective route, a confidence level associated with the target efficiency value, (Col.4 Line 37-40 : “Further, each segment along each travel route can be assigned a confidence interval for transit time. These confidence intervals can also be used to compute statistical variance for each traveled route.”), wherein determining the confidence level comprises using one or more randomized conditions for the respective route (Col.5 Line 18-22: “Some roads are notorious for traffic accidents and resulting traffic jams which can cause spikes in traffic statistics. Historical trending on these spikes can be utilized to effectively advise a user of the risks associated with traversing an offered route.”).
Kosseifi also teaches selecting, based on the  associated confidence level for each of the plurality of routes, a first route of the plurality of routes (Col.5 Line 12-17: “For example, a computation for an offered route may provide an average expected travel time of 10 hours with a 90% confidence of arrival within 12 hours while another offered route may show an average expected transit duration of 10.5 hours with a 90% confidence of arriving within 11 hours. The latter may be a preferred routing option.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Tanizaki and Kosseifi to include the target efficiency value is determined based on a plurality of simulations comprising one or more randomized conditions for the respective route, wherein the one or more randomized conditions comprise at least one of: randomized weather conditions along the respective route, or randomized traffic conditions along the respective route and based on the target efficiency value and the associated confidence level for each of the plurality of routes, a first route of the plurality of routes; and causing the AV to select the first route for travel from the first location to the second location and determining, in view of historical data for the respective route, a confidence level associated with the target efficiency value, wherein determining the confidence level comprises using one or more randomized conditions for the respective route. Doing so would optimize the route selection. 


	
Similarly Claim 11 and 20 are rejected on the similar rational. 

Regarding Claim 2, Han in view of Tanizaki and in further view of Kosseifi teaches the method of claim 1. Han also teaches  wherein the characteristics of the respective route comprise one or more of: a plurality of grade values for the respective route, a plurality of curvature values for the respective route, speed limit information, or lane information for the respective route (Para [0040] : “For example, a low cognitive load applies to navigation routes having clear lane markings, low levels of traffic, few pedestrians, and simple intersections, all features that improve confidence levels in autonomous operation of the vehicle 120 by the controller apparatus 122”).  

Similarly Claim 12 is rejected on the similar rational. 

Regarding Claim 3, Han in view of Tanizaki and in further view of Kosseifi teaches the method of claim 1. Kosseifi teaches wherein the characteristics of the respective route comprise an expected time of departure for the respective route (Col.16 Line 54-57: “At 602, a first location is obtained and, at 604, a travel time target is received. A day of a week and a time of day are associated with the travel time target, at 606.”).  


Regarding Claim 4, Han in view of Tanizaki and in further view of Kosseifi teaches the method of claim 1. Kosseifi teaches wherein the historical data comprises one or more of: weather data for the respective route or traffic data for the respective route (Col.2 Line 35-42: “The operations can also include creating a vector based on a combination of the location information and the speed information. The operations can also include retaining the vector as historical data and providing access to a mapping application. The operations can also include utilizing the vector and the mapping application to determine an estimated travel time with respect to a defined location.”).  

Similarly Claim 13 is rejected on the similar rational.

Regarding Claim 9, Han in view of Tanizaki and in further view of Kosseifi teaches the method of claim 1. Kosseifi also teaches wherein selecting the first route comprises: identifying the first route of the plurality of routes, the first route having a first target efficiency value and a first confidence level; identifying a second route of the plurality of routes, the second route having a second target efficiency value and a second confidence level; determining that the second target efficiency value is higher than the first target efficiency value and the second confidence level is lower than the first confidence level; and selecting, based on the determining, the first route (Col.4 Line 42-52 : “One non-limiting example is to show travel time averages and another non-limiting example would be to show expected travel time with 90% confidence. The difference here could be that certain types of workers have very little flexibility on their start time. Arriving at a destination at a certain time on average may be less important than having a 90% confidence of getting there on time. Therefore, a graphical user interface (or other means for interfacing with a user) can allow the user to enter the required destination, arrival time, required confidence, and geographic search area for which results are returned.” Here the user can select the route with desired confidence level).  

Similarly Claim 18 is rejected on the similar rational.


Regarding Claim 10, Han in view of Tanizaki and in further view of Kosseifi teaches the method of claim 1. Kosseifi teaches further comprising: obtaining an indication that AV’s progression along the first route is characterized by a performance metric that does not match a target performance metric; and selecting, based on the target efficiency value and the confidence level for the target efficiency value along each of the plurality of routes, a second route from the plurality of routes (Col. 9 Line 50-63: “As the mobile device moves through the route, an adjustment might need to be made to the remaining estimated travel time. For example, the speed at which the mobile device is moving might be faster (or slower) than predicted. Thus, as the mobile device has traversed a route segment (or seems to be retained for a longtime in a route segment), the monitor component 220 can modify the route segments that are in the first set and/or the second set. For example, as the mobile device is moving, it might be estimated that one or more route segments in the second set are now within the threshold amount of time. Thus, those route segments are placed within the first set and the route segments already traveled through are discarded (e.g., removed from the first set).”).

Similarly Claim 19 is rejected on the similar rational.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Tanizaki and in furthr view of Kosseifi and in further view of Ha et al. (US2020/0101974A1)  and here in after will be referred as Ha respectively. 

Regarding Claim 5, Han in view of Tanizaki and in further view of Kosseifi teaches the method of claim 1. 

Ha teaches wherein the target efficiency value is based, at least in part, on one or more of: a fuel consumption or a cost of consumable components for the respective route (Para [0168] :” Further, when the user selects a route with the lowest fuel consumption, that is, the user selects the fuel consumption mode, the autonomous driving vehicle 200 may move along a lane with the highest preference-based lane score corresponding to the fuel consumption mode. In other words, in the fuel consumption mode, a lane with low air flow resistance and low traffic level has a high preference score. Thus, when the autonomous driving vehicle 200 moves along the lane with low air flow resistance and low traffic level, this may help improve (e.g., reduce) the fuel consumption.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han and Kosseifi to incorporate the teachings of Ha to include based on the target efficiency value and the associated confidence level for each of the plurality of routes, a first route of the plurality of routes; and causing the AV to select the first route for travel from the first location to the second location and determining, in view of historical data for the respective route, a confidence level associated with the target efficiency value, wherein determining the confidence level comprises using one or more randomized conditions for the respective route. Doing so would optimize the route selection based on fuel consumption.  

Similarly Claim 14 is rejected on the similar rational.

Claim 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Tanizaki and in further of  Kosseifi and in further view of  Muhlfeld et al. (US10744997) and here in after will be referred as Muhlfeld respectively. 

Regarding Claim 6,   Han in view of Tanizaki and in further view of Kosseifi  teaches the method of claim 1. 
Muhlfeld teaches wherein identifying the target efficiency value comprises: determining an optimal efficiency value for the respective route under favorable weather and traffic conditions; obtaining, based on the plurality of simulations, a distribution of efficiency values for the respective route; and identifying the target efficiency value based on the optimal efficiency value and the distribution of efficiency values for the respective route (Col.5 Line 24-53 : “For a concrete design of the allocation of the common segments with the similarity criterion, statistical variables can be provided, which are contained in the performance information and/or the variables derived from these are evaluated. This is especially suitable when a histogram is used, (which already represents a type of statistic evaluation), which describes the performance distribution in the performance intervals. It can then be provided, for example, that an average performance is used as a variable on the route sections, and/or also a maximum performance on the route sections and/or an applicable size of the of the envelope of a histogram of performances. The shape of a histogram, the upper limit of the histogram, as well as the average performance can be therefore considered indications as to whether the route sections are sufficiently similar to correspond to the same conduct so that they can then be assigned to the same segment. For example, a maximum deviation from the average performance can be specified as a similarity criterion, wherein it is also very useful when the maximum performance on the route section is also considered. It happens frequently that certain performance intervals do not occur in certain environments or with a certain driving conduct, for high performance peaks example in a 30-mile zone or the like. A similarity criterion can be also created in such a way that when a certain maximum performance is not exceeded in a previous route section, this should be also applied to the next route section and the like. Finally, the shape of the histogram, which is to say the actual distribution of the performance levels, provides a clear indication of a similar driving conduct in both sections of the route, wherein a corresponding statistical value describing a histogram can then be evaluated.”).  
Similarly Claim 15 is rejected on the similar rational.

Regarding Claim 7,   Han in view of Tanizaki and in further view of Kosseifi  and in further view of Muhlfeld teaches the method of claim 6. 
Muhlfeld also teaches wherein identifying the target efficiency value based on the distribution of efficiency values comprises: applying a predetermined criterion to the distribution of efficiency values for the respective route ( Col.5 Line 25-30: “For a concrete design of the allocation of the common segments with the similarity criterion, statistical variables can be provided, which are contained in the performance information and/or the variables derived from these are evaluated.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han Tanizaki and Kosseifi to incorporate the teachings of Muhlfeld to include wherein identifying the target efficiency value based on the distribution of efficiency values comprises: applying a predetermined criterion to the distribution of efficiency values for the respective route. Doing so would optimize the route selection based on fuel consumption.  
Similarly Claim 16 is rejected on the similar rational.

Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Tanizaki and in further of  Kosseifi and in further view of  Zhu et al. (US10118639) and here in after will be referred as Zhu respectively. 

Regarding Claim 8, Han in view of Tanizaki and in further view of Kosseifi teaches the method of claim 1. 

Zhu teaches further comprising: identifying an optimal trajectory for the first route, wherein the optimal trajectory comprises driving settings for the AV, wherein the driving settings are based on technical characteristics of the AV and comprise at least some of: throttle control settings or gear control settings for the AV for at least a portion of the first route ( Col.6 Line 13-16:  “ perception and planning system 110 can plan an optimal route and drive vehicle 101, for example, via control system 111, according to the planned route to reach the specified destination safely and efficiently.” Also See Col.7 Line 61-Col.8 Line 2: “Based on the planning and control data, the control module 305 controls and drives the autonomous vehicle by sending appropriate commands or signals to the vehicle control system 111 according to the route or path defined by the planning and control data. The planning and control data includes sufficient information to drive the vehicle from a first point to a second point of the route or path at different points in time along the route or route using appropriate vehicle settings or driving parameters (e.g., throttle, brake, and turn commands).”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han and Kosseifi to incorporate the teachings of Zhu to include identifying an optimal trajectory for the first route, wherein the optimal trajectory comprises driving settings for the AV, wherein the driving settings are based on technical characteristics of the AV and comprise at least some of: throttle control settings or gear control settings for the AV for at least a portion of the first route. Doing so would optimize the operation of the autonomous vehicle. 
Similarly Claim 17 is rejected on the similar rational. 
Response to Arguments
Applicant’s arguments with respect to 101 have been considered and have been found persuasive to the office hence the 101 rejection have been withdrawn. 

Secondly the applicant’s arguments in respect to 103 rejection have been considered but are moot because the new ground of rejection is made. Initially the independent claims 1 ,11 and 20 were rejected by Han in view of Kosseifi . However in view of new amendments and new IDS filed on 03/01/2022, the office rejects the new amended independent claims by Han in view of Tanizaki and in futher view of Kosseifi. 
Also the allowable subject matter have been withdrawn in view of the prior cited in the IDS filed on 03/01/2022. 
The applicant primarily argues that the new amended language of Independent Claims are not taught by Han and Kosseifi. The office agrees with the applicant however in view of new  Prior Art Tanizaki and Muhlfeld which was included in newly filed IDS discloses the amended language of the independent Claims as explained above in detail. 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/01/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668